Mr. Justice Paxson
delivered the opinion of the court,
The taxes for 1879 were assessed against Joseph B. Hancock, who was at that time the owner of the premises No. 1728 Girard Avenue. Planeock conveyed to Miles King on the fourteenth of June 1879, and on the seventeenth of the same month King executed a deed for the same premises in favor of Joel C. Hancock. The latter deed was not recorded and does not appear to have been delivered. It remained in the hands of Henry Haines the conveyancer, and was by him produced upon the trial below.
The court below held that King was personally responsible for the taxes of 1879, though he held the title but for three da]rs. This we think was error. It is undoubtedly true that an owner of real estate against whom taxes have been assessed is personally responsible for such taxes. But it was held in Shaw v. Quinn, 12 S. & R., 299, that “ Taxes on real estate cannot be apportioned among the different persons who may become owners of it during the year; the person charged at the beginning of the year, is liable for the taxes of the whole year, though he alien before the day of appeal.”
It was urged, however, that Hogg v. Longstreth, 1 Out. 255, lays down a different rule. We do not so dnderstand that case. No question was there raised that Longstreth was not *169•personally liable for a portion of the taxes because the same was assessed against a previous owner. On the contrary it distinctly appeared, as wo learn from the report of the case that taxes had been assessed against the property in the name of John Longstreth, registered owner, for the years 1874 to 1878 inclusive. Not only so but claims had been filed by the city and judgments recovered against Longstreth for the taxes ,of 1874, 1875, and 1876; writs of alias levari facias were issued upon their judgments and were in the hands of the sheriff when Hogg paid the amount thereof in order to prevent a sale of the properties. Such were the facts upon which the opinion in Hogg v. Longstreth was predicated and it is needless to say that the question of Longstreth’s personal liability was not an open question. Hence it must be understood that when our brother Tbotkey says in his opinion that “ By force of law the taxes were a personal charge against the defendant, as well as a lien on the real estate,” he was speaking of taxes which had been assessed against Longstreth, who was at the time the owner of the property. Neither his opinion nor the judgment rendered in that case conflicts in any degree with Shaw v. Quinn.
This view sustains the first assignment of error. The second and third assignments relate to the taxes for the years 1881 and 1882. These taxes were likewise assessed against Hancock. If however King was the owner during those years he would be personally liable for the taxes, by virtue of such ownership. We do not think a mistake of the assessor would relieve him of such liability. The whole policy of our tax laws is to make the owner of land at the time taxes are assessed, liable for the payment thereof. No better illustration of this could be given than the Act of 1804 which made the tenant liable, with the right to defalk the taxes paid by him against the landlord’s claim for rent. And Caldwell v. Moore, 1 Jones, 58, is authority for the principle that where taxes are assessed against the lessee of land, the lessor who is the owner is liable to his vendee for such taxes, in the absence of any contract between the lessor and lessee, by which the latter was bound to pay them.
In the case in hand the jury have found that King was the owner during the years 1881 and 1882. In submitting this question to the jury, however, the court instructed them that “ if the deed was executed with an intent to cover up this property so that the creditors of Joseph B. Hancock could not reach it and that the deed so executed was left unrecorded in possession of Haines, the title never changed.”
The element of fraud thus introduced was irrelevant and may have misled the jury. The conveyance from Joseph B. *170Hancock to King and from the latter to Joel C. Hancock were good against all the world except the creditors intended to be defrauded, and as this is not a contest with such creditors, we must assume the deeds to be good inter partes. The recorded title being in King by the conveyance to him of the fourteenth of June, it will be for the jury to say whether he remained the owner after the seventeenth of June, when he executed the deed to Joel C. Hancock. I find nothing in the evidence to charge the latter as owner; nothing to show that the deed was ever delivered to him; that he took possession under it or that he even knew of it. o
If King was the owner during these years we have no hesitation in saying, under the authority of Hogg v. Longstreth, supra, that he would be liable to the plaintiff below.
Judgment reversed and a venire facias de novo awarded.